Citation Nr: 1310766	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claims for service connection for psychiatric disabilities, to include dissociative identity disorder (DID) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability to include DID and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her husband (S.S.).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1971.  She also had two months and 17 days of service with the National Guard ending in February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for DID.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In November 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the Board hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

As reflected in the August 2007 rating decision and the April 2010 SOC, the RO denied the Veteran's petition to reopen the claim for service connection.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both  matters set forth on the title page. 

The Board has characterized the original claims for service connection, and the reopened claim, consistent with the evidence and what the RO did and has actually adjudicated. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In August and October 2000 rating decisions, the RO denied service connection for psychiatric disability, to include DID and PTSD; although the Veteran timely filed an NOD with these decisions she, did not perfect an appeal of the denials following readjucation and continued denials of the claims in a June 2003 SOC.

3.  Evidence associated with the claims file since the June 2003 SOC is not cumulative and redundant of evidence of record at the time of the prior denials, relates to an unestablished fact necessary to what is now characterized as a single claim, and raises a reasonable possibility of substantiating the claim..


CONCLUSIONS OF LAW

1.  The August and October 2000 rating decisions in which the RO denied service connection for psychiatric disability to include DID and PTSD, and the RO's continued denial of service connection in June 2003, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103,(2012).

2.  As evidence pertinent to the claims for service connection for psychiatric disability, to include DID and PTSD, received since the June 2003 SOC, is new and material, the criteria for reopening what is now characterized as a single claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained below, the RO has previously considered and denied service connection for psychiatric disability, to include DID and PTSD.  A brief summary of the procedural history of this case would be helpful in demonstrating how the case, and the evidence pertinent to this case, has evolved.

In connection with the original and reopened claims, the Veteran has contended that her DID pre-existed her military service and was aggravated by her military service.  Specifically, the Veteran reported three separate incidents in service:  1) she was almost raped in a car in August 1970, 2) she was constantly harassed from September 1970 to January 1971, and 3) she was raped in a parking lot in September 1970.  The Veteran has claimed that she was so ashamed about what had happened with respect to the rape that she subsequently married the rapist.  The Veteran also indicated that she did not report any of the above incidents during her military service.  

The Veteran's service treatment records are negative for any psychiatric problems.  She was discharged from service in January 1971 due to a wool allergy and both her January 1970 enlistment examination as well as her December 1970 separation examination note a normal psychiatric system.  Furthermore, in the Veteran's January and December 1970 Reports of Medical History, she denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," and "nervous trouble of any sort."  

In June 1998, approximately 27 years after her discharge from military service, the Veteran filed a claim for service connection for depression and DID.  In connection with the claim, the Veteran submitted the report of an October 1996 VA psychiatric examination report showing a diagnosis of DID.  In this report, it noted an extensive history of childhood sexual, physical, and emotional abused from her father between the ages of 5 and 17.  This report also noted that the Veteran's first husband was sexually, physically, and emotionally abusive.  She remained married to him for 21 years and had two sons.  In June 2000, the Veteran filed a claim for service connection for PTSD.  

By rating decisions dated in August and October 2000, the RO denied service connection for DID, PTSD, and chronic depression.  The basis for these denials was that there was no evidence of psychiatric problems during service or within one year of service.  Thereafter, the Veteran disagreed with these decisions and the RO obtained additional VA outpatient treatment records, the Veteran's service treatment records, and obtained a VA psychiatric examination.

In a November 2000 VA examination report, a VA psychologist noted that she had been treating the Veteran since 1996 and that the Veteran had been diagnosed with DID.  The psychologist noted that DID can be thought of as an extreme trauma-related disorder, and that many individuals with this disorder meet criteria for PTSD in addition to severe dissociative symptoms.  The psychologist noted that the Veteran reported extensive childhood sexual and physical abuse which most likely are the cause of the DID, and that she created alter personalities in childhood and adolescence.  The psychologist thus opined that DID was established prior to her entering the military.  She also noted, however, that it is understood in the field of trauma research that the more traumas one experiences, the more trauma-related symptoms are reported.  For instance, a soldier with a history of childhood abuse would be expected to report more PTSD symptoms following combat than a combat veteran with no prior abuse history.  In DID patients, later traumas can lead to the exacerbation of the illness, with increased symptomatology and creation of new alter personalities.  The Veteran reported a sexual assault and an attempted sexual assault while she was on active duty.  In the four years of her therapy, the Veteran had come to understand that one of her adult alters was created at the time of the sexual assault in the military.  This, according to the psychologist, could be viewed as an exacerbation of the DID, as the more fragmented the personality, the more mentally unhealthy the person becomes.  The psychologist therefore opined that it was more likely than not that the sexual assault in the military exacerbated the Veteran's DID.  

The November 2000 VA psychologist also wrote that the Veteran experiences clinically significant depression and has been treated with antidepressants for years.  She also experienced anxiety, panic, and some agoraphobia symptoms secondary to the DID.  

The report a May 2002 VA psychiatric examination reflects diagnoses of DID and PTSD.  The examiner noted that there was no evidence in the available records that clearly documented that the Veteran was raped in the military, or that this exacerbated her mental disorder.  While the examiner also noted that while there was no evidence that refuted this claim, the examiner noted that there was simply no evidence that would document it.  There were no medical records in the claims file that related to the Veteran's time in the military, other than the circumstances surrounding her discharge.  The Veteran had stated that she did not report it.  The examiner noted that it would be expected of someone with a history of severe long-term sexual abuse.  The fact that her statements about the rape have been repeatedly and consistently reported in her treatment records supports the claim that the in-service rape did occur.  If the rape happened as stated, it clearly would have exacerbated her pre-existing mental condition.  

In summary, the May 2002 VA psychiatric examiner noted that the Veteran clearly met the criteria for the diagnosis of DID, and that she also met the criteria for the diagnosis of PTSD.  The examiner further noted that there was no question that the Veteran was severely disabled, and that, if the rape occurred as she described, during her time in the military, it undoubtedly exacerbated her condition.  The examiner noted that the Veteran had consistently reported this trauma, starting long before she sought service connection.  In examiner's opinion, both fairness and VA regulation, indicated that the reasonable doubt surrounding the occurrence of the rape should be resolved in the Veteran's favor.  

As indicated, the evidence of record at the time of the RO's prior denials consisted of service treatment and personnel records, VA treatment records, a VA psychiatric examination, and various statements from the Veteran regarding sexual assault during her military service.  The bases for the August and October 2000 denials, as well as the June 2003 continued denial, were that neither the Veteran's DID nor PTSD was shown to have been incurred in or aggravated by her military service.

In April 2001, the Veteran filed a notice of disagreement with the denials of service for connection for DID and PTSD.  After receipt of additional evidence, in particular, the May 2002 examination report, the RO issued the June 2003 SOC reflecting continued denial of the claims.  However, the Veteran did not thereafter perfect an appeal of these denials with a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200,20.203.  As such, the RO's August and October 2000, and June 2003, denials are final as to the evidence then of record, and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen her previously denied claim in July 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the June 2003 determination.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since June 2003 includes VA outpatient treatment records, dated from February 1996 through July 2007,  which document the Veteran's treatment for psychiatric problems, and include a May 2006 VA treatment note wherein the Veteran's treating psychologist wrote that the Veteran's psychiatric disorders impaired her memory regarding traumatic events;, a photocopy of slides presented by a VA physician in April 2011 entitled "Veterans Who Experienced Military Sexual Trauma or Other Forms of Personal Trauma";  and testimony of the Veteran, given during the November 2011 Board hearing, indicating that, because another personality emerged following her in-service rape, her pre-existing DID, a form of PTSD, was aggravated by her military service.  Consistent with her therapist's note, the Veteran testified that any inconsistencies in prior statements regarding her alleged military sexual trauma should not be held against her as her memory is impaired.  

The Board finds that, collectively, the above-described evidence provides a basis for reopening the matter of service connection for psychiatric disability, to include DID and PTSD.  The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.   Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for claimed disability.  While certainly not conclusive, such argument relates to an unestablished fact necessary to substantiate the claim for service connection for DID (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for psychiatric disability, to include DID and PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for psychiatric disability, to include DID and  PTSD, has been received, to this limited extent, the appeal is granted.



REMAND

As indicated, although the RO declined to reopen the prior claims, the Board has found a basis for reopening the claims previously adjudicated separately, and  now characterized as a single claim for service connection.  Hence, initial RO consideration of the reopened claim is needed to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993),   The Board also finds that further development of the reopened claim is warranted,  

In addition to the basic legal authority governing claims for service connection noted above, the Board points out that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)  (2012). 

As above, the Veteran has contended that her DID, which she asserts is a form of PTSD, pre-existed her military service and was aggravated by her military service.  Specifically, the Veteran reported three separate incidents in service:  1) she was almost raped in a car in August 1970, 2) she was constantly harassed from September 1970 to January 1971, and 3) she was raped in a parking lot in September 1970.  The Veteran has also claimed that she subsequently married the rapist, given her shame about what had happened.  The Veteran indicated that she did not report any of the above incidents during her military service. 

However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault. See 38 C.F.R. § 3.304(f)(5)  ; see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30. 

The Veteran contends that after the alleged in-service rape she married her rapist to "make things right," and then attempted to get pregnant to get out of military service so that she would not be raped/assaulted again.  Service personnel records show that she changed her last name in November 1970 and service treatment records show that in November 1970 the Veteran discontinued the use of a diaphragm so that she could get pregnant.  The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse; economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  Id.  

Significantly moreover, since the Veteran's claims were previously denied, VA added provision 38 C.F.R. § 3.304(f)(5) pertinent to PTSD claims.  That regulation provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  While the record includes medical opinions suggesting that the in-service rape may have occurred, as claimed, and that pre-existing psychiatric impairment may have been "exacerbated" by the claimed assault, this evidence is insufficient to support an award pursuant to the above-cite-regulation.  As such, the Board finds that more definitive medical opinion on the points needed to resolve this claim-based on full consideration of the Veteran's documented medical history and assertions, and supported by fully-stated rationale-is needed.  See 38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for an examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Shreveport; however, as the last VA treatment record associated with the claims file is dated in July 2007, more recent records from this facility may exist.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain more recent treatment notes.

Documents in the Veteran's claims file also indicates that she may be in receipt of Social Security disability benefits.  Specifically, a December 1999 letter from the Social Security Administration notes that the Veteran's Social Security benefits were going to be changed effective January 2000.  However, neither a decision nor medical records underlying such an award are on file.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 


Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the reopened claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED  for the following actions: 

1.  Obtain from the Shreveport VAMC outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran generated after July 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the harassment and assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience (rape) described by the Veteran occurred. 

If the examiner determines that the claimed in-service personal assault as likely as not occurred, then he or she should:  

(a) Make a determination as to whether the Veteran has PTSD as a result of such stressor.  The examiner is instructed that only the specifically corroborated in-service stressor may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  

(b) Specifically as regards the DID diagnosed many years post service, but which has been psychiatrically deemed to have had origins in childhood sexual trauma, indicate whether it is at least as likely as not (i.e, there is a 50 percent or greater probability) that the disability was aggravated (i.e., permanently worsened beyond natural progression) as a result of in-service personal assault.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from the aggravation,

(c) With respect to each diagnosed disability, the examiner should also comment upon the link between current symptomatology and the Veteran's verified stressor. 

In rendering the requested opinions. the examiner should consider and discuss all pertinent lay assertions, to include the Veteran's contentions, and medical evidence, to particularly include November 2000 and May 2002 opinions, referenced above.


The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet.App. at 268. 

After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for PTSD and DID. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions  of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority,  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


